Appeal by defendant from an order of the Supreme Court, Queens County, entered October 5, 1964, which denied without a hearing Ms application to vacate Ms prior sentence as a second felony offender, and 'to be resentenced as a first felony offender. Appeal dismissed. An order denying such an application is not appealable (Code Grim. Pro., § 517). However, we have examined the record and have considered defendant’s contentions; and, if we did not dismiss the appeal, we would have affirmed the order in any event. (For prior related decisions, see 18 A D 2d 1103 and 34 Mise 2d 408.) Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.